MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Jesse Dixon, appeals from the denial by the district court of his application for attorney fees and expenses pursuant to the Equal Access to Justice Act. 28 U.S.C. § 2412(d)(1)(A).
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court abused its discretion in denying plaintiffs application.
Because the reasoning which supports the denial has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the district court is affirmed upon the reasoning employed by the United States Magistrate Judge in his Memorandum Decision and Order filed on August 25, 1999.